.     .




                                   NEY       GENERAL




Hon. Bowlen Bond              opinion     NO. 0-3936
Crimilial  District           Re:     Licensing     of a passenger    motor vehi-
Attorney                      cle as such with a; “farm license”            regard-
Fairfieldi   Texas            less of the use to be made of the passen-
                              ger vehicle,      under the provisions      of
                              kticle      6675a-6a and the licensing          of
                              drivers     and operators       of such vehicle     un-
                              der the drivers’        license    law, being kti-
Dear Sir:                     cle 6687b.
            We have your letter          of November 10, 1941,         requesting
the opinion   of this department          on the above matters.           Your letter
reads as follows:
             “Many farmers        in this County and adj,oilllng
      counties      are registering      their    commercial   motor
      vehicles;      and in some instances         passenger   motor
      vehicles,      under Article      6675a-6a,     Vernon’s  Anno-
      tated    Statutes     which comes from Senate Bill. No.
      43, Chapter 116,          age 144, General and Special
      Laws of the 4’7th Eegislature.
              “It is the common practice             for persons     owning
      passenger       motor vehicles      .aud registered       as such,
      to occasionally         use trailers,     attached     to such ve-
      hicles     for the transportation           of various     commodi-
      ties belonging        to them      and, especially       Sor farmers
      with such passenger         moi or vehicles        and registered
      as such, to attach. trailers            to such vehicles        and
      transport       hogs and’ cattle      to the Dallas       and Fort
      Worth market.         In the instant        cases,   the hogs and
      cattle     are rai,sed on the farm ‘by the person trans-
      porting      the same.
             tfWlll you kindly    give me an opinion      on the
      following    questions   relative    to the licensing      and
      operation    of motor vehicles,      and the licensing      of
      the drivers    and operators      of such vehicles    under
      I+ DrIversI      License   Law?
             a(l)     ‘Does Art. 6675a-6a,    Vernon’s Annotated
      Civil    Statutes,    authorize   the licensing  of a passen-
      ger motor vehicle        as such:with   a ‘Farm License!,  re-
      gardless     of the us’e Tao be made of the passenger
      vehicle?
Hon. Bowlen Bond,         page     2    (O-3936)


                “(2)     Is the operator     of a passenger     motor
        vehicle      registered     and use prtmarlly      as such,
        when such passenger          motor vehicle     is being used to
        pull a’trailer          in which property    is being trans-
        ported,      required     to have a license      as a ‘Commercial
        Cperatort?
                “Under my construction           of the statutes     and the
        definition     of ‘Passenger         Car’   and lCommerclal      Mo-
        tor Vehicle r , under Senate Bill No. 43, as carried
        in Art. 667%1,          Vernon’s Civil        Statutes,    and the
        various    definitions      and provisions        of Article   6687b,
        Vernon’s    Annotated      Statutes,      as enacted    by House
        I3111 No. 20, Acts 47th Legislature,                both of the
        above questions        should be answered in the negative.
             “However, the opinion   of theAttorney                    General
        has more weight with the local    authorities                   who are
        demanding an opinion  on these questions.e
           Upon the            facts contained         in your letter   you propound
to us two questions             which questions         we will discuss   in the order
presented.
              Question No. 1:        Does Article     6675a-6a,     Ver-
        nonls Annotated     Civil    Statutes,    authorize     the llcens-
        ing of ~a passenger     motor vehicle      as such with a
        “Farm Licenselt,    regardless      of the use to be made of
        the passenger    vehicle?
             Article  6675a-6a           of Vernon’s       Annotated      Civil       Statutes,
reads    in part as followsr
                “When a commercial motor vehicle    sought tb be
        registered    and used by the owner thereor    Q&J in t&g
                    orodwts.     timber   in its           mural       state.
                         to market.     or J;_o
            ~ruminb        or the tr-
             eor   0r   -era           from   wolace          0f   rew            I




        ,m               or raa,     the registration       license    ree,
        for the weight classifications         herein     mentioned,     shall
        ‘be fifty    (50%) per cent of the registration           fee pre-
        scribed    for weight classifications          in Section    6 of the
        kct hereby amended, as amended in this             Act; . . . pro-
        vided,    however, that all commercial motor vehicles,
        truck tractors’,    ,road tractors,     trailers    and seml-
Hon. Bowlen Bond;       page   3    (0-3936)


       t,railers   as defined    In Section      1 of Chapter       23
       of the General      Laws of the Fifth        Called.Se,ssion
       of the 41st Legislature,          not coming within        the
       provisions     of this   hctshall      be required      to pay
       all registration       and license     f,ees prescribed       by
       the other provisions        of, Chapter     88, General      Laws
       of the 41s.t Legislature,         Second Called      Session
       as amended by this       Act.,”
            Hrticle.6675a-1   (1)        of Vernon’s      &nnotated     Civil    Stat-
utes   of 1925 reads as follows:
               lt’Commerclal     Mo.tor Vehicles’     means any motor
       vehicle     (other    than a mot~orcycle      or .passenger     car)
       designed     or used primarily        for. the, transportation
       of property,       including     any passenger     car which has
       been reconstructed          so as to be used, and which is
       being used, primarily          for ,deli.very   purposes,      with
       the except i on of passenger          cars used in the delivery
       of the United States          mailsi”
            bticle   6675a-1 (j) of Vernon’s               Annotated    Civil    Stat-
utes   of 1925, reads as follows:
              N’Passenger  Car’ means any motor vehicle     other
       than a motor cycle or a~ bus, as defined     in this    Act,
       designed    or used primarily for the transportation       of
       persons.”
              It can readily       be seen that the distinction              between
“passenger      cars” and “commercial         motor vehiclesI’       under the defi-
nitions    above quoted rests         upon the primary        use to which such
veh.icle   is put.      Commercial vehicles         b,ei.ng those “designed        or
used primarily       for transportation        ,of pr,operty”      and passenger
oars being those “designed            or used, primarily        for transportation
of. persons”.       Applying these definitions            to the fact situation
presented     in paragraph      2 of your letter         wherein    you say, “it
is the common pra,ct,ice        for persons      owning passenger         motor vehi-
cles and registered         as such, to occasi,onally:         ruse trailers      at-
tached ,to such vehioles          fork the t~ransportatioa         of various     com-
modities     belonging    to them, and especially            for farmers      with such
passenger     motor vehicles        and registered-as        such, to attach       trail-
ers to such vehicles         and transport       hog,s and cattle       to the Dallas
and Fort Worth market,”           it ,is clear that the primary            use, of the
vehicles     in question     would bring them under the definition                  above
quoted of “passenger         cars.”
            We do not :believe     that under the           facts   presented   in
your letter   the vehicles     tin :question n,ould         be entitled     to be li-
tensed with a farm license        for two reasons.
Hon. Bowlen Bond,       page     4   (O-3936)


             (a)    It will be noted that        Article    6675a-6a,    above
quoted,   provides     for the registrationof          only “comWrcia1       motor
vehicles”    coming withinthe       ~provisions     of such statute      and does
not prov*,.de for such’registration         ~6’ .passenger’cars.      - Therefore
the vehioles     ‘in”question  coming within        the above .definition       of
passenger    cars would not be entitled          to registration       under Arti-
cle 6675a-6a.
               (b)   It will be ‘noted that Article            6675a-6a    provides
“when a commercial ‘mot~or vehicle              sought to be‘registered’and’~
used by the owner thereof.          only in the transportation           .of his ‘own
poultry,     dairy,    livestock,    livestock      products;    timber in its
natural    state,    and farm products        to market;      or to~other     points
for sale. or processing,          or the ~transportation        by the ow~ner there-
of of laborers       from their     place’ of residence,,       and materials,
tools,   equipment ‘and’supplies,          without     charge, ‘from the place
ofpurchase        or storage;     to his own ‘farm or ranch,         exclusively
for his own use          or use on such farm or .ranch.           . . .I( We are
of the opinion       <hat the word ‘Ionly”’ as used in Article              6675a-
62 above means that the vehicles               sought to be registered         under
the provisions       of such Wticle         shall be used only for the pur-
poses therein       expresely~provided         and for no other to entitle           it
to registration        under the reduced        rate provided      in such statute.
            It is the opinion   of this          department    and you are there-
fore advised    that Article  6675a-6a          does not authorize      the licens-
ing of a passenger    motor vehicle    as        such with a U1farm license,”
regardless    of the use to be made of           the passenger    vehicle.
              The second       question   presented    in your    letter    is   as fol-
lows:
               Question  No. 21 Is the operator        of a passenger
        motor vehicle    registered     and used primarily   as such,
        when such passenger       motor vehicle    is being used to
        pull a trailer     in which property     is being transported
        required    to have a lioenee      as a cCommercial  Operator 4
            We have heretofore     held in Opinion No. O-3560, copy of
whloh is enaloeed herewith,       that the definition      of %ommercial
operatortt  in Houao Bill No. 20 being Article         6687b-l-(n),    con-
tains   no speoifio   exemption   of a farmer who is hauling        his own
produce to market.       And that therefore     such farmer would be in-
eluded withln     the legislative    definition    of a l~oommercial opera-
tor” set out in said House Bill No. 20, Article            I, Section     1,
paragraph    (n).
              In passing on the question     ,preeented          by you we are con-
fronted    with a somewhat dirfsrent     fact situation             than that pre-
sented    in Opinion No. 0-3560 in that under the                present   factual
Hon. Bowlen Bond,       page    5      (o-3936)


situation    the farmer in question                does not haul the        property   in
the vehicle     it self, but attaches              a trailer  thereto       in which
certain   farm products     are hauled             to market.
            The. definition’    of “commercial    op~erator” contained   in
House Bill 20, kticle        I, Section  1, paragraph       (n); being Arti-
cle 6687b-l-(n)    .of Vernon’s    Civil Statutes     of 1925, is as fol-
lows:

             l’(n)    ‘Commercial   Operator.    I Every person who
      is the driver       of a motor vehicle      designed    or used
      for the transportation        of property,      including   all
      vehicles     used for delivery     purposes,     while said
      vehicles     are beine: u d for c mmercial or delivery
      puroose&.l’      (lJndersc%ng     our:)
               You will note that this definition             provides,     Chile
said vehicles        are being used for commercial           or delivery     purposes.”
We believe      that the test     to be applied      under the above quoted
portion     of the definition       is the use to which the vehicle             is be-
ing put and in the case in question             the vehicle       is being used for
commercial      purposes    in pulling    the trailer      for the purpose        of
hauling     property.     We are of the opinion,         therefore,      and you are
so advised      that your second question         should be answered in the
affirmative     .
           Trusting      that       this   fully     answers   the     questions   present-
ed by you, we are
                                               Yours    very   truly
                                                   ATTORNEYGENERALOF TEXAS
                                               By /s/ Douglas E. Bergman
                                               Douglas E. Bergman,  Assistant

APPROVEDDEC 19, 1941
/s/ Grover Sellers
FIRST ASSISTANT ATTORNEYGENERAL
APPROVED: &INIWCI”l”lTTEE
BY:          I
DEBrdb:wb